DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Curry on 03/10/2021.
The application has been amended as follows: 
 	Independent claim 1, “Namf_comm_N1N2Message” is replaced with “Network Interface AMF Communication N1N2 Message (Namf_comm_N1N2Message)”  	Independent claim 14, “Namf_comm_N1N2Message” is replaced with “Network Interface AMF Communication N1N2 Message (Namf_comm_N1N2Message)” 	Independent claim 18, “Namf_comm_N1N2MessageTransfer” is replaced with “Network Interface AMF Communication N1N2 Message Transfer (Namf_comm_N1N2MessageTransfer)”. 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/28/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 09/30/2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-10, and 12-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467